FILED
                            NOT FOR PUBLICATION                                JUN 04 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ARGELIO GUERRERO-RENOVATO,                       No. 12-70936

              Petitioner,                        Agency No. A077-152-256

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 2, 2015**
                               Seattle, Washington

Before: O’SCANNLAIN, TASHIMA, and McKEOWN, Circuit Judges.

       Argelio Guerrero-Renovato petitions for review of the Board of Immigration

Appeals’ (BIA) decision upholding the Immigration Judge’s (IJ) denial of his

motion to suppress evidence and finding that he is removable. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In July 2007, Guerrero-Renovato was arrested by Immigrations and Customs

Enforcement Officers because he was standing with a group of Hispanic

individuals who had been “observed on various occasions speaking only Spanish.”

He admitted to the arresting officers that he was in the United States illegally.

      At his removal hearing, Guerrero-Renovato moved to suppress evidence

obtained as a result of his arrest. The IJ denied the motion to suppress and found

him removable. The BIA sustained Guerrero-Renovato’s appeal of that decision,

finding egregious misconduct in the officers’ decision to arrest him “solely based

on [his] Hispanic appearance.” The BIA remanded the case for the IJ to consider

whether sufficient evidence obtained independently of the illegal arrest supported

his removal.

      On remand, the government produced documentation of Guerrero-

Renovato’s 1998 voluntary departure proceedings. Guerrero-Renovato’s counsel

conceded that those documents were accurate and admitted that Guerrero-Renovato

had returned to the country illegally following his 1998 departure. The IJ

determined that Guerrero-Renovato was removable as charged, and the BIA

affirmed.

      In this appeal, Guerrero-Renovato contends that removal proceedings should

have been terminated because evidence of his identity should have been suppressed


                                          2
as the fruit of an illegal arrest. It is well established, however, that “[t]he ‘body’ or

identity of a defendant or respondent in a criminal or civil proceeding is never

itself suppressible as a fruit of an unlawful arrest.” INS v. Lopez-Mendoza, 468
U.S. 1032, 1039 (1984). Even when the government effects an illegal arrest,

evidence obtained from a source not tainted by the misconduct is admissible to

prove that an alien is removable. See Medina-Sandoval v. INS, 524 F.2d 658, 659

(9th Cir. 1975). The IJ correctly determined that evidence of Guerrero-Renovato’s

1998 voluntary departure proceedings was admissible to prove that he was

removable because it was obtained from a source independent of his illegal arrest.

      PETITION DENIED.




                                            3